Citation Nr: 0122791	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty for training (ACDUTRA) in 
the United States Air Force from April 16, 1976, to September 
30, 1976.  She had subsequent reserve service in the 910th  
Tactical Fighter Group (AFRES), Youngstown Municipal Airport, 
Vienna. Ohio, until honorably discharged on March 31, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision denied service connection 
for an acquired psychiatric disability, claimed as 
schizophrenia, on the grounds that new and material evidence 
had not been submitted to reopen that claim.  Subsequently, 
additional records were received, and the RO determined that 
the claim had been successfully reopened.  The RO then 
reconsidered the issue on a de novo basis.  However, the 
Board must initially determine whether new and material 
evidence has been received, regardless of the actions of the 
RO.  Barnett v Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  38 U.S.C.A. §§ 7105(c), 5108 (West 1991).  

In July 2001, the appellant appeared before the undersigned 
Member of the Board via videoconference, and gave testimony 
in support of her claim.  


FINDINGS OF FACT

1.  A rating decision of April 15, 1983, denied service 
connection for an acquired psychiatric disability, claimed as 
a nervous breakdown, and an RO letter of April 22, 1983, 
notified the claimant of that adverse determination and of 
her right to appeal; she failed to initiate an appeal and 
that decision became final after one year.  

2.  In September 1998, the claimant undertook to reopen her 
claim for service connection for an acquired psychiatric 
disability, claimed as schizophrenia, by submitting 
additional evidence.  

3.  The additional evidence submitted subsequent to the 
rating decision of April 15, 1983, denying service connection 
for an acquired psychiatric disability, claimed as a nervous 
condition, includes no evidence which bears directly and 
substantially upon the issue under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's final rating decision of 
April 15, 1983, denying service connection for an acquired 
psychiatric disability, claimed as a nervous condition, is 
not both new and material, and the claim of entitlement to 
service connection for an acquired psychiatric disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1103 (2000);  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant seeks to reopen her claim of entitlement to 
service connection for an acquired psychiatric disability, 
now claimed as schizophrenia.  Her claim for service 
connection for an acquired psychiatric disability, claimed as 
a nervous breakdown, was initially denied in an RO rating 
decision of April 15, 1983.  

The appellant contends that her acquired psychiatric 
disability, claimed as schizophrenia, was incurred during a 
period of ACDUTRA in the United States Air Force from April 
16, 1976, to September 30, 1976, or, in the alternative, when 
someone put a foreign substance in her drink during or after 
a reserve unit training activity in January 1978. 

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-2099 
(effective November 9, 2000) (now codified as amended at 38 
U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The cited law eliminates the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
However, some regulations governing reopening of previously 
and finally denied claims were also revised effective the 
date of publication on August 29, 2001.  These redefine new 
and material evidence and the duty to assist in applications 
to reopen previously and finally denied claims.  The 
effective date for the final rule is November 9, 2000; except 
that the changes to  38 C.F.R. § 3.156(a), the second 
sentence of  38 C.F.R § 3.159(c) and of  38 C.F.R 
§ 3.159(c)(4)(iii) are effective prospectively for claims 
filed on or after August 29, 2001.  Those changes are 
inapplicable to the instant appeal.  

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  

However, the VCAA, as it pertains to VA's duty to assist 
claimants in the development of their claims, appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) 

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury [but not disease] incurred 
or aggravated while performing INACDUTRA.  Active service is 
defined as including any period of inactive duty for training 
during which the claimant is disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991).  Nontraumatic recurrence 
or aggravation of a disease process during a period of 
inactive duty for training is not defined as an injury.  For 
example, manifestations of cardiovascular disease, such as a 
myocardial infarction of nontraumatic origin, are not to be 
considered an "injury" to meet the requirements of  
38 C.F.R. § 3.6 (2000).

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a),(d) (2000). 

As noted, the claimant served on active duty for training 
(ACDUTRA) in the United States Air Force from April 16, 1976, 
to September 30, 1976.  She had subsequent reserve service in 
the 910th  Tactical Fighter Group (AFRES), Youngstown 
Municipal Airport, Vienna. Ohio, until March 31, 1980.  

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans, 9 Vet. App. at 285-286.  Evidence presented since the 
last final disallowance need not be probative of all elements 
required to award the claim, but need be probative only as to 
each element that was a specified basis for the last 
disallowance.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994).  Since the RO's April 15, 1983, rating decision 
denying entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous breakdown, was 
final, the case will not be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5107, 5108;  38 
C.F.R. § 3.156.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a);  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  In the Hodge decision, 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The evidence considered at the time of the RO's rating action 
of April 15, 1983, denying the claimant's application for 
service connection for an acquired psychiatric disability is 
as follows:

The claimant's initial application for VA disability 
compensation and pension benefits (VA Form 21-526), received 
at the RO in October 1981, sought service connection for a 
nervous breakdown in February 1978.  She reported treatment 
for that disability at Fairhill Mental Health Center in 
February 1978 and by Dr. C.M., a private psychiatrist, twice 
monthly thereafter.  

An RO request to the Headquarters, Air Force Reserve 
Personnel Center, Denver, Colorado, for the veteran's reserve 
service medical records, dated in December 1981, received a 
response that no Air Force reserve service for the claimant 
was indicated, and that the records request should be 
directed to the National Personnel Records Center (NPRC).  

Copies of the claimant's service medical records from her 
period of ACDUTRA were received at the RO in February 1982.  
Also enclosed were documents including a post-ACDUTRA Report 
of Medical History, completed by the claimant in January 1977 
in connection with an examination at her reserve unit; a June 
1977 letter notifying the claimant that she had been 
scheduled for a physical examination; copies of statements 
and letters from the claimant to unidentified recipients 
regarding issues of promotions, back pay, discrimination, 
harassment, and tampering with and alteration of her records 
to reflect entry into the Air Force reserve rather than 
active duty with the Air Force.  

A Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received at the RO in April 1982, stated that she 
was on active reserve duty [sic], but was unable to attend 
reserve meetings in April 1978; that she was hospitalized at 
Fairhill Psychiatric Hospital in March 1978; and that she was 
under the care of Dr. C.M. 

A narrative summary from Fairhill Mental Health Center, dated 
in February and March 1978, disclosed that the claimant was 
voluntarily admitted in a confused, delusional and 
hallucinatory state, and placed on anti-psychotic 
medications.  The diagnosis was schizophrenia, paranoid type.  

A Social Service Intake report, dated in June 1978, showed 
that the claimant related that someone had placed a foreign 
substance in her drink; that she had experienced dreams 
involving threats to her family and herself; and that she 
wondered if she had been hypnotized.  She related that she 
had been in the Air Force Reserve, but had recently quit.  
The diagnosis was schizophrenia, paranoid type. 

Treatment records from Dr. C.M. dated in June 1978, show that 
the claimant was seen with somatic complaints and fears, 
stating that someone had placed a foreign substance in her 
drink while she was at an Air Force base in Texas; that she 
became ill, quit the Air Force, returned home and took a 
leave of absence from her job; and that she had experienced 
nightmares and feared being hurt by unidentified people.  
The diagnosis was schizophrenic reaction, paranoid type.



A Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received at the RO in March 1983, stated that she 
was treated for her nervous condition at Fairhill Hospital in 
1978, and was unable to return to her job at Youngstown 
Municipal Air Base.  She enclosed a June 1977 letter from 
James R. Blaser which related that he first met the claimant 
at a unit training activity in March [1977]; that she 
complained that she had been told at enlistment that she was 
to be on active duty in the Air Force; that her enlistment 
contract reflected that fact, but had been taken away from 
her; that he had requested and duplicated a copy of her 
enlistment contract at the personnel office; and that such 
appeared to have been altered, with the word "Reserve" 
added after the contract had been typed, based upon a his 
perception of a difference in the word spacing.   

A Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received at the RO in April 1983, stated that she 
was to go into the Air Force on active duty on April 1, 1996, 
but left the active duty agreement at home; that while at 
technical school, she was asked for that active duty 
agreement and had to come back to the reserve base in 
Cleveland to get it; that she returned to show the agreement 
to her unit commander, but the active duty agreement was 
taken from her and replaced with a form that said reserve 
duty only.  She further stated that she thought she was on 
active duty and completed basic training, and did not know 
that she wasn't on active duty until she went to technical 
school.  

The foregoing constitutes the evidence of record at the time 
of the rating decision of April 15, 1983, denying service 
connection for an acquired psychiatric disability, claimed as 
a nervous breakdown.  That decision determined that a nervous 
condition, including psychosis, was not shown during service; 
that schizophrenia was first shown in February 1978; and that 
there was no evidence that the claimant was on active reserve 
status in 1978.  The claimant was notified of that 
determination and of her right to appeal by RO letter of 
April 22, 1983, but failed to initiate an appeal and that 
decision became final.  



The evidence added to the record since the unappealed rating 
decision of April 15, 1983, includes a letter from the NPRC, 
received in March 1983, informing the claimant that her 
service medical records had previously been sent to the VARO, 
Cleveland; a Statement in Support of Claim from the claimant, 
received at the RO in November 1985; duplicate copies of the 
June 1977 statement from James R. Blaser; a Statement in 
Support of Claim from the claimant, received at the RO in 
September 1998, asserting that she had her first nervous 
breakdown while on ACDUTRA with the 910th CAM [sic] Squadron, 
USAF Reserve, Youngstown Municipal Air Base, in January 1978, 
and that the military caused her breakdown; a copy of the 
claimant's DD Form 214 obtained from the NPRC showing that 
she was member of the Air Force Reserve; that she served on 
ACDUTRA from April 19, 1976, to September 30, 1976; that her 
primary specialty title and number was weapons mechanic 
(46230); and that she was transferred to the Air Force 
Reserve; a certificate of Honorable Discharge, issued by the 
Air Force Reserve Personnel Center and received at the RO in 
September 1998, showing that the claimant was honorably 
discharged from the U. S. Air Force on March 31, 1980; the 
claimant's treatment card from Fairhill Mental Health Center 
showing her February and March 1978 admission for 
schizophrenia, paranoid type; and narrative summaries from 
the Cleveland Psychiatric Institute showing hospitalization 
of the claimant in July 1991 for major depression, recurrent 
type; in June 1992 for schizophrenia, chronic 
undifferentiated type; in June and July 1993 for major 
depression, recurrent type; in July 1994 for schizoaffective 
disorder, depressed type; in August 1994 for schizoaffective 
disorder; and in October 1994 for schizoaffective disorder.  

Additional evidence added to the record since the unappealed 
rating decision of April 15, 1983, also includes the 
claimant's original service medical records, received from 
the NPRC in October 2000; a transcript of the testimony at 
the claimant's personal hearing held before an RO Hearing 
Officer in August 2000; VA outpatient records from the VAMC, 
Wade Park, dated in May 1978; and a transcript of a 
videoconference hearing held in July 2001 before the 
undersigned Acting Member of the Board.  The Board must now 
determine whether the additional evidence submitted is both 
new and material to the issue of service connection for an 
acquired psychiatric disability, claimed as schizophrenia.  

Analysis

The veteran's claim for service connection for an acquired 
psychiatric disability, claimed as a nervous breakdown, was 
denied by rating decision of April 15, 1983, on the grounds 
that a nervous condition was not shown during service; that 
schizophrenia was first shown in February 1978; and that 
there was no evidence that the claimant was on active reserve 
status in 1978.  As noted, the evidence considered at the 
time of that decision included copies of her service medical 
records from her period of ACDUTRA from April 16, 1976, to 
September 30, 1976; copies of a post-ACDUTRA Report of 
Medical History, completed by the claimant in January 1977 in 
connection with an examination at her reserve unit; a June 
1977 letter from a reserve officer notifying the claimant 
that she had been scheduled for a physical examination; 
copies of statements and letters from the claimant to 
unidentified recipients regarding issues of promotions, back 
pay, discrimination, harassment, and tampering with and 
alteration of her records to reflect entry into the Air Force 
reserve rather than active duty with the Air Force; a June 
1977 letter from James R. Blaser which related that the 
claimant told him in March 1977 that she had been told at 
enlistment that she was to be on active duty in the Air 
Force, and that her enlistment contract reflected such; that 
he had obtained a copy of her enlistment contract; and that 
such appeared to have been altered, with the word "Reserve" 
added after the contract had been typed, based upon a his 
perception of a difference in the word spacing; a narrative 
summary from Fairhill Mental Health Center, dated in February 
and March 1978, showing that the claimant was admitted with a 
diagnosis of schizophrenia, paranoid type; a Social Service 
Intake report, dated in June 1978, citing the claimant's 
statement that she had been in the Air Force Reserve but 
recently quit that position, and that someone had put a 
foreign substance in her drink; and private treatment records 
from Dr. C.M., dated in June 1978, citing the claimant's 
assertions that someone put a foreign substance in her drink 
while she was at an Air Force base in Texas, and diagnosing 
schizophrenic reaction, paranoid type.  

In Ephraim v. Brown,  82F.3d 399, 402 (Fed.Cir 1996), the 
Federal Circuit Court held that "a claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim for the purpose of the 
jurisdictional requirement when the new disorder had not been 
diagnosed and considered at the time of the prior notice of 
disagreement."  However, the record in this case shows that 
the rating decision of April 15, 1983, denied service 
connection for an acquired psychiatric disability, claimed as 
a nervous breakdown, and that the rating board was then in 
receipt of competent medical evidence which identified and 
diagnosed the claimant's psychiatric disability as 
schizophrenia, paranoid type.  Thus, the current claim is not 
based upon the diagnosis of a new mental disorder, and does 
not state a new claim for jurisdictional purposes.  Rather, 
the claimant has undertaken to reopen her previous claim for 
service connection for an acquired psychiatric disability, 
which continues to be diagnosed as schizophrenia.  

The additional evidence submitted subsequent to the RO's 
final rating decision of April 15, 1983, includes the 
claimant's original service medical records from her period 
of ACDUTRA from April 16, 1976, to September 30, 1976; the 
original post-ACDUTRA Report of Medical History, completed by 
the claimant in January 1977 in connection with an 
examination at her reserve unit; a duplicate copy of the June 
1977 letter from a reserve officer notifying the claimant 
that she had been scheduled for a physical examination; 
duplicate copies of statements and letters from the claimant 
to unidentified recipients regarding issues of promotions, 
back pay, discrimination, harassment, and tampering with and 
alteration of her records to reflect entry into the Air Force 
reserve rather than active duty with the Air Force; duplicate 
copies of the June 1977 letter from James R. Blaser; a 
patient card from Fairhill Mental Health Center, dated in 
February and March 1978, showing that the claimant was 
admitted with a diagnosis of schizophrenia, paranoid type; 
narrative summaries from the Cleveland Psychiatric Institute 
showing hospitalization of the claimant in July 1991 for 
major depression, recurrent type; in June 1992 for 
schizophrenia, chronic undifferentiated type; in June and 
July 1993 for major depression, recurrent type; in July 1994 
for schizoaffective disorder, depressed type; in August 1994 
for schizoaffective disorder; and in October 1994 for 
schizoaffective disorder; the claimant's testimony at her 
August 1, 2000, personal hearing held before an RO Hearing 
Officer; and her testimony at her videoconference hearing 
held on July 16, 2001.   

Addressing the evidence submitted since the final rating 
decision of April 1983 denying the appellant's claim for 
service connection for an acquired psychiatric disability, 
the Board finds that the original service medical records 
from the claimant's period of ACDUTRA, including the original 
post-ACDUTRA Report of Medical History, completed by the 
claimant in January 1977, and the duplicate copy of the June 
1977 letter from a reserve officer notifying the claimant 
that she had been scheduled for a physical examination, as 
well as the duplicate copies of statements and letters from 
the claimant to unidentified recipients regarding issues of 
promotions, back pay, discrimination, harassment, and 
tampering with and alteration of her records, and the 
duplicate copies of the June 1977 statement from James R. 
Blaser, do not constitute new evidence but are identical to 
evidence previously received and considered at the time of 
the April 15, 1983, decision denying her claim for an 
acquired psychiatric disability, claimed as a nervous 
breakdown.  The Board notes that also included in the service 
records were dental X-rays and audiometric graphs that had 
not been part of the record in April 1983.  However, apart 
from the claimant's contentions, none of that evidence is 
material to the issue of service connection for an acquired 
psychiatric disability because such fails to link or relate 
her psychiatric disability, first shown in February 1978, 
with her period of ACDUTRA or with any subsequent period of 
INACDUTRA.  

The Court has held that new and material evidence has not 
been submitted to reopen a claim where the newly presented 
evidence was not "accompanied by any medical evidence 
indicating a nexus to service."  Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995).  Evans v. Brown,  9 Vet. App. 273, 
286 (1996).  

The Board finds that the additional statements from the 
claimant asserting that she is entitled to service connection 
for an acquired psychiatric disability, now claimed as 
schizophrenia, incurred on ACDUTRA or while in the Air Force 
Reserve in February 1978 are not new, but consist of the same 
primary assertions advanced by the appellant at the time of 
her initial claim which was denied by the final rating 
decision of April 15, 1983.  Thus, those contentions are not 
new, but are duplicative, cumulative and reiterative of 
contentions previously reviewed and considered at the time of 
the final rating decision of April 15, 1983.  Further, the 
Court has held that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Moran v. Brown,  5 Vet. App. 211, 214 (1993). 

Further, the patient card from Fairhill Mental Health Center, 
dated in February and March 1978, showing that the claimant 
was admitted with a diagnosis of schizophrenia, paranoid 
type, is not new, as a narrative summary of that 
hospitalization was already of record, and the June 1978 
Social Service Intake and private treatment records from Dr. 
C.M. had each supported the diagnosis of schizophrenia in the 
claimant.  The narrative summaries from the Cleveland 
Psychiatric Institute showing hospitalization of the claimant 
in July 1991 for major depression, recurrent type; in June 
1992 for schizophrenia, chronic undifferentiated type; in 
June and July 1993 for major depression, recurrent type; in 
July 1994 for schizoaffective disorder, depressed type; in 
August 1994 for schizoaffective disorder; and in October 1994 
for schizoaffective disorder are not new, but consist of 
nothing more than additional evidence showing that the 
claimant continued to experience psychiatric disability on 
and after July 1991, without linking or relating that 
psychiatric disability to her period of ACDUTRA or any 
periods of INACTRA while in the Air Force Reserve.  

At her August 1, 2000, personal hearing held before an RO 
Hearing Officer, the claimant testified that she served on 
active duty for training from April 19, 1976, to September 
30, 1976; that she received no treatment for a psychiatric 
disability during that period, but talked to the chaplain at 
Lowery Air Force Base regarding problems with her enlistment 
papers and whether she was on active duty or in the reserves; 
that she telephoned the Texas air force base commander 
[Lakeland Air Force Base] in August or September 1977 and 
asked if there was some kind of special room that trainees 
went through; and that the confusion over her enlistment 
papers causes her to believe that her schizophrenia 
originated during her period of ACDUTRA between April and 
September 1976.  She further stated that she was seen for 
dizzy spells in 1977 at Euclid General Hospital, and saw Dr. 
Moore in 1977 or 1978 for a boil under her arm and was 
referred to Dr. C.M.  She related that someone put something 
in her drink at the reserve unit training activity in January 
1978; that she began hearing voices in February 1978 and was 
admitted to Fairhill Mental Health Center; and that she had 
been seen at the VAMC, Wade Park, in May 1978.  She 
acknowledged that she had only a single period of ACDUTRA, 
with no subsequent periods of ACDUTRA, and that she received 
no treatment for a psychiatric disability during that period 
of ACDUTRA.  

The Board finds that none of the testimony offered by the 
claimant at her August 1, 2000, personal hearing is new 
because such is duplicative and reiterative of statements and 
assertions previously advanced by the claimant and considered 
at the time of the rating decision of April 15, 1983, which 
included the medical records from her period of ACDUTRA.  
While the claimant has expressed the opinion that her 
acquired psychiatric disability is related to her period of 
ACDUTRA, or INACDUTRA during reserve service prior to her 
discharge on March 31, 1980, the Court has held that a lay 
person, such as the claimant, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  If such testimony is not competent, it 
cannot be probative, and therefore is not material to the 
issue on appeal.  

The VA outpatient records from the VAMC, Wade Park, dated in 
May 1978, show that the veteran was seen with complaints that 
she was hypnotized by her staff sergeant while in basic 
training in 1976; that following evaluation, the clinical 
impression was acute schizophrenia; and that the claimant 
refused hospitalization.  That evidence is duplicative, 
cumulative and reiterative of evidence previously reviewed 
and considered at the time of the April 15. 1983, decision 
denying service connection for an acquired psychiatric 
disability.  It shows no more than that the claimant's 
previous diagnosis of schizophrenia, first shown in February 
1978, was continued, and that she associated her psychiatric 
illness with her period of ACDUTRA.  No competent medical 
evidence linking or relating her psychiatric illness to her 
period of ACDUTRA or subsequent INACDUTRA was contained in 
those records.  

The Board has also considered the claimant's testimony at her 
videoconference hearing held on July 16, 2001, before the 
undersigned Acting Member of the Board.  At that hearing, the 
claimant's testimony essentially reiterated her previous 
testimony and contentions, i.e., that her psychiatric 
disability began while she was on ACDUTRA; that her 
enlistment papers were taken and other papers substituted; 
that someone put a foreign substance in her drink while she 
was at an Air Force base in Texas, or at reserve drill in 
January 1978, etc.  She stated that she had no psychiatric 
problems prior to ACDUTRA; that she believes that the 
confusion as to the status of her service was the beginning 
of her psychiatric disability; that her initial diagnosis of 
schizophrenia was in February 1978; that she was discharged 
from the Air Force Reserve in March 1980; that she took a 
handgun to the base in September or October 1977; and that 
she had seen Dr. C.M. until her retirement in 1993, and was 
currently seeing a psychiatrist identified as Dr. Mihu, and 
taking Haldol, Progentin, and Zoloft.  

The Board finds that the claimant's testimony is neither new 
nor material to the issue of service connection for an 
acquired psychiatric disability, claimed as schizophrenia.  
As before, a nervous condition was not shown during ACDUTRA 
between April 19, 1976, and September 30, 1976; schizophrenia 
was first shown in February 1978; and there continues to be 
no evidence that the claimant was on active reserve status 
in1978.  The claimant has always maintained that she had no 
psychiatric disability at service entry, and none is shown on 
her service entrance examination.  Further, the fact that 
schizophrenia was first diagnosed in February 1978 was known 
at the time of the April 15, 1983 decision denying her 
earlier claim.  Whether or not she took a handgun to the base 
in September or October 1977 and locked it in her car is not 
material to the issue of whether an acquired psychiatric 
disability was incurred during ACDUTRA between April 19, 
1976, and September 30, 1976.  Additional evidence showing 
that the veteran continues to be treated by a private 
psychiatrist with anti-psychotic medications would not 
establish or tend to establish that such was incurred in or 
aggravated by her period of ACDUTRA.  

Based upon the foregoing, the Board finds that the additional 
evidence submitted to reopen the claim for service connection 
for an acquired psychiatric disability, claimed as 
schizophrenia, includes no evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the issue under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.156(a), 20.1103 (2000);  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Accordingly, the claim for service connection for an acquired 
psychiatric disability, claimed as schizophrenia, is not 
reopened and the rating decision of April 15, 1983, remains 
final.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disability, claimed as schizophrenia, that claim is not 
reopened. 




		
	Nadine Benjamin
	Acting Member, Board of Veterans' Appeals





 


